Citation Nr: 1809575	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2010 rating decision granted service connection for the disability at issue, and assigned a noncompensable initial rating effective from April 3, 2008.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDING OF FACT

Throughout the rating period, the Veteran's hypertension has been manifested by a requirement for continuous medication for control, but has not been manifested by a history of diastolic pressure predominantly 100 or more, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for hypertension are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

Throughout the rating period on appeal, the Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 as noncompensable.  In this regard, the Board finds that no other Diagnostic Codes are relevant to the Veteran's increased rating claim for hypertension.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Thus, applying the criteria set forth above for Diagnostic Code 7101 to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a compensable initial rating for hypertension.  The voluminous record in this case, including two hypertension disability benefits questionnaires and clinical treatment records spanning many years, document that repeated blood pressure testing conducted during the pendency of this claim reflects, although the Veteran is on continuous medication, the Veteran does not have a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more. 

In this regard, a September 2012 hypertension disability benefits questionnaire reported blood pressure readings of 136/92, 132/82 and 129/76.  The September 2012 examiner noted the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension, and further found the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  

Thereafter, a May 2015 hypertension disability benefits questionnaire was obtained.  The May 2015 VA hypertension disability benefits questionnaire noted the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  The May 2015 VA hypertension disability benefits questionnaire reflected blood pressure readings of 138/74, 130/79 and 120/65 and further found the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more. 

Furthermore, a May 2016 heart conditions disability benefits questionnaire provided a blood pressure reading of 117/81.  More recently a September 2016 heart conditions disability benefits questionnaire was obtained.  The September 2016 heart conditions disability benefits questionnaire reflected blood pressure readings of 126/70, 122/72 and 120/68. 

In addition to these disability benefits questionnaires, the record contains VA clinical records, as well as additional examination reports and disability benefits questionnaires, spanning multiple years.  These records similarly do not show the Veteran has a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more. 

In May 2010, the Veteran also submitted a monthly log of his blood pressure readings.  However, this evidence also does not reflect the Veteran has a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertion, through the act of filing an appeal, that his hypertension is more severe than evaluated, which has been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, has not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability with respect to his hypertension according to the appropriate Diagnostic Code criteria.  Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which hypertension is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his hypertension.  Even when considering the reported symptoms in the light most favorable to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation. 

In sum, the evidence of record reflects that the Veteran receives medications for his hypertension; however, the clinical record documenting repeated blood pressure testing conducted during the pendency of this claim does not show a history of diastolic pressure predominantly of 100, current diastolic pressure predominantly 100, or current systolic pressure of predominantly 160 or more, and absent any evidence or argument to the contrary, the Board can find no basis upon which to assign compensable evaluation for hypertension.  Thus, the Board finds that the Veteran is not entitled to a compensable initial rating for his hypertension at any time during the rating period on appeal.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected hypertension met or nearly approximated the criteria for a compensable rating.  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a compensable rating, the doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to his hypertension.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial rating for hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


